Exhibit 10.1
EXECUTION VERSION
SEPARATION AGREEMENT
     This Separation Agreement (“Agreement”) is entered into by and between
BioScrip, Inc. (together with its successors and assigns, the “Company”) and
Richard H. Friedman (“Executive”) effective on the date Executive signs this
Agreement;
     WHEREAS, the Company and Executive (each a “Party” and together, the
“Parties”) entered into an employment agreement dated May 30, 2008 (the
“Employment Agreement”); and
     WHEREAS, the term of the Employment Agreement is (absent any extensions)
scheduled to end on May 31, 2011; and
     WHEREAS, the Company and Executive have agreed that Executive will
(notwithstanding the terms of the Employment Agreement) resign as an officer and
as an employee of the Company effective December 31, 2010; and
     WHEREAS, the Company and Executive have agreed that Executive will
(notwithstanding such resignation) continue as a member of the Company’s Board
of Directors (the “Board”) and will continue to serve as the Chairman of the
Board;
     NOW, THEREFORE, for such consideration as the Company and Executive hereby
declare full and adequate, the Company and Executive, each intending to be
legally bound, agree as follows:

1.   Employment Agreement.

  a.   2010. The Company and Executive agree that (except as expressly set forth
in § 2 and § 4 of this Agreement) all of the terms and conditions and respective
right and obligations set forth in the Employment Agreement shall remain in full
force and effect until 11:59 pm eastern time on December 31, 2010.     b.  
After 2010. The Company and Executive agree that after 2010: (1) section 6 and
sections 7.1, 7.2, and 7.3 of the Employment Agreement shall remain in full
force and effect in accordance with the terms of such sections, the terms of
which are hereby incorporated as part of this Agreement, and (2) sections 1
through 5 of the Employment Agreement shall have no further force or effect.

2.   Separation. Executive and the Company agree that by signing this Agreement
the Executive’s employment with the Company shall terminate effective 11:59 pm
eastern time on December 31, 2010 and that neither Party has any right to revoke
or rescind such agreement with respect to such termination.   3.   Board
Membership. The Company and Executive agree that Executive will continue to
serve as a member of the Board, and as the Chairman of the Board, until (i) he
resigns or is removed from such positions in accordance with the By-Laws of the
Company, or (ii) the expiration of his current term on the Board if (x) his
nomination for another term is not approved by the Board or its Nominating
Committee, or (y) he is not elected to

 



--------------------------------------------------------------------------------



 



    another term by the stockholders of the Company. However, the Company and
Executive agree that the level of services which Executive will be expected to
provide to the Company after 2010 as a member of the Board and as Chairman of
the Board will not exceed the level at which his termination of employment will
constitute a “separation from service” from the Company under § 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) on December 31, 2010.  
4.   Payments and Benefits.

  a.   General. The Company and Executive agree that the payments and benefits
described in this § 4 are in lieu of any payments or benefits otherwise due or
payable under section 5 of the Employment Agreement, and Executive irrevocably
waives any right he otherwise might have to any payments or benefits otherwise
due or payable under section 5 of the Employment Agreement.     b.   Cash
Severance. The Company and Executive acknowledge and agree that

  i.   the amount of Executive’s cash severance (less applicable tax
withholdings) under this Agreement shall equal the cash severance which would
have been payable under section 5.4(a) of the Employment Agreement (i.e.,
$1,700,000) if there was no extension of Executive’s initial term under the
Employment Agreement;     ii.   except as provided in § 4(b)(3), such cash
severance shall be paid in approximate equal installments in accordance with the
Company’s standard payroll schedule for salaried employees over the two year
period ending December 31, 2012, as described in section 5.2(b)(iv) of the
Employment Agreement for a termination of employment by the Company without
“Cause”;     iii.   Executive is a “specified employee” within the meaning of §
409A of the Code, so that (absent his death) the installment payments described
in section 5.2(b)(iv) of the Employment Agreement will be delayed until the
earlier of (x) Tuesday, July 5, 2011, which is at least six months and one day
following Executive’s “separation from service” and (y) the date of his death;
and     iv.   the payment made on July 5, 2011 (or on the date of his death, if
earlier) will include (without interest) all of the payments that (but for
Executive’s status as a “specified employee”) would have been paid in accordance
with the Company’s standard payroll schedule for salaried employees during the
period that starts on January 1, 2011 and ends on June 30, 2011.

  c.   Options and Restricted Stock Grants.

  i.   Each of Executive’s outstanding options to purchase Company stock will
vest 100%, and thus become fully exercisable, on December 31, 2010.

2



--------------------------------------------------------------------------------



 



  ii.   The deadline for Executive to exercise each of his vested options to
purchase Company stock following his termination of employment will be extended
to the earlier of (x) May 31, 2012 and (y) the last day on which he would have
had the right to exercise the option if there had been no termination of his
employment.     iii.   Executive’s right to his outstanding restricted stock
grant evidenced by the Stock Grant Certificate dated May 30, 2008 and his
outstanding restricted stock grant evidenced by the Stock Grant Certificate
dated April 29, 2008 (together, the “Restricted Stock Grants”) will vest to the
extent, if any, that the related performance requirements for vesting are
established through the Company’s independent audit process to have been
satisfied for the year ended December 31, 2010 (as determined in the ordinary
course consistent with past practice, but on no less favorable a basis than the
basis then or thereafter applied to any other holder of a grant approved by the
Company’s compensation committee and evidenced by any Stock Grant Certificates
dated April 29, 2008 during the term of those certificates (which expire by
their respective terms on December 31, 2013)). The Company also acknowledges and
agrees that, for purposes of determining whether such performance requirements
for vesting have been satisfied, EBITDAO (as defined in the Restricted Stock
Grants) shall be determined without reduction for any restructuring charge
incurred during the fourth quarter of the 2010 calendar year in accordance with
generally accepted accounting principles.

  d.   Health Care Continuation Coverage.

  i.   If Executive timely elects COBRA coverage for Executive (or, if
applicable, for Executive and any of his COBRA eligible dependents) under the
Company’s group health plan in which he participates on December 31, 2010, the
Company will (subject to § 4(d)(4)(A)) reimburse Executive (on an after tax
basis) for the COBRA coverage premiums he pays for such coverage, and each such
reimbursement (subject to § 4(d)(4)(B)) will be made no later than sixty (60)
days after the date that a premium is paid by Executive.     ii.   If
Executive’s right to COBRA coverage ends before December 31, 2012, the Company
at Executive’s election will continue (subject to § 4(d)(4)(C)) to make the
equivalent of COBRA coverage available to Executive (or, if applicable, to
Executive and any of his COBRA eligible dependents) through December 31, 2012
subject to Executive (subject to § 4(d)(4)(A)) paying an amount each month to
the Company equal to the applicable monthly premium for COBRA coverage. The
Company will (subject to § 4(d)(4)(A)) reimburse Executive for such payments,
and each reimbursement will be made no later than sixty (60) days after the date
that a payment is made for such coverage.

3



--------------------------------------------------------------------------------



 



  iii.   If Executive desires health care continuation coverage after
December 31, 2012, the Company at Executive’s election will continue (subject to
§ 4(d)(4)(C)) to make the equivalent of COBRA coverage available to Executive
(or, if applicable, to Executive and any of his COBRA eligible dependents)
through June 30, 2014 subject to Executive continuing to pay an amount each
month to the Company equal to the then applicable monthly premium for COBRA
coverage.     iv.   a) If the Company reasonably determines that the Company can
pay the premiums called for under § 4(d)(1) and § 4(d)(2) directly on behalf of
Executive without subjecting such premium payments to tax under § 409A of the
Code, then the Company will make such premium payments on Executive’s behalf in
lieu of reimbursing Executive for making such premium payments.

  b)   If the Company reasonably determines that no reimbursement can be made
under § 4(d)(1) before July 5, 2011 without subjecting such reimbursement to tax
under § 409A of the Code, all reimbursements for the period which starts on
January 1, 2011 and ends on June 30, 2011 will be aggregated and made on
Tuesday, July 5, 2011.     c)   If the Company reasonably determines that the
Company cannot provide continued coverage under the Company’s group health plan,
the Company for the period described in § 4(d)(2) will reimburse Executive (on
an after tax basis) for the cost to purchase comparable coverage, subject to a
cap based on the corresponding COBRA coverage premium for COBRA coverage under
the Company’s group health plan, and the Company’s only obligation under §
4(d)(3) shall be to use reasonable efforts to locate an alternative source of
healthcare coverage for Executive.

  e.   Earned but Unpaid Salary, Bonus and Expense Reimbursements. The Company
will pay Executive any earned but unpaid salary due for the period ending
December 31, 2010, in accordance with customary payroll practices of the
Company, and will pay Executive any annual bonus for the 2010 calendar year that
becomes payable by reason of the attainment of the pre-established performance
goal (without any exercise of negative discretion). The Company shall also
reimburse Executive, in accordance with the Company’s standard policy for
expense reimbursements, for any expenses incurred on or before December 31,
2010, on or before March 15, 2011 if Executive timely files an expense
reimbursement claim for such expenses.     f.   Other Payments and Benefits.
Executive as a result of his termination of employment on December 31, 2010 will
be eligible to receive such payments and benefits which are due or payable in
the ordinary course upon or following a termination of an employee’s employment
under the Company’s plans, programs

4



--------------------------------------------------------------------------------



 



      and policies on the same basis and subject to the same terms and
conditions as other similarly-situated employees or officers of the Company are
eligible to receive such payments and benefits; provided, however, to the extent
there is any duplication of benefits under § 4 of this Agreement and any
benefits under such employee benefit plans, programs and policies, Executive
hereby waives his rights to any benefits under such employee benefit plans,
programs and policies. Without limiting the foregoing, the Company acknowledges
and agrees that Executive is entitled to (i) his health savings account, which
is fully vested and non-forfeitable; (ii) payment for his accrued but unused
vacation days, as of December 31, 2010; (iii) full participation in any matching
or other employer contributions to the Company’s 401(k) plan for the 2010
calendar year (regardless of when such contributions are actually made); and
(iv) indemnification, and advancement of legal fees and expenses, in accordance
with the Company’s current bylaws.     g.   The Company will reimburse Executive
for his attorney fees and charges incurred in connection with the implementation
and negotiation of this Agreement (such reimbursement not to exceed $5,000), no
later than 30 days after presentation of an invoice, with appropriate back-up,
for such fees and charges.

5.   Mutual Release.

  a.   Release by Executive. Executive, on behalf of himself and his heirs,
executors, administrators and legal representatives (collectively, the
“Releasors”) hereby irrevocably and unconditionally releases and forever
discharges the Company and its subsidiaries and affiliates (collectively, the
“Releasees”) from (and indemnifies them against) any and all claims, actions,
causes of action, rights, judgments, obligations, damages, demands, accountings
or liabilities of whatever kind or character, whether known or unknown, whether
now existing or hereafter arising, at law or in equity, that the Releasors may
have, may have had, or may hereafter have, and that are based in whole or in
part on facts existing prior to the date of this Agreement (collectively,
“Claims”), including without limitation any Claims based on Title VII of the
Civil Rights Act of 1964; the Americans With Disabilities Act; the Fair Labor
Standards Act; the Equal Pay Act; the Family and Medical Leave Act; the Employee
Retirement Income Security Act of 1974 (except as to claims pertaining to vested
benefits under employee benefit plans maintained by the Releasees); the New York
State and New York City Human Rights Laws, the New York Labor Law; the
Occupational Safety and Health Act; the Worker Adjustment and Retraining
Notification Act; the National Labor Relations Act; the Immigration Reform and
Control Act; any common law, public policy, contract (whether oral or written,
express or implied) or tort law; and any other local, state, federal or foreign
law, regulation or ordinance, and that arise out of, or relate to, Executive’s
employment with, or services for, the Company or any of its affiliates, or the
termination of such employment or services; provided, however, that this
paragraph shall not release (i) Executive’s rights arising under or preserved by
this Agreement, or (ii) Executive’s rights as a shareholder of the

5



--------------------------------------------------------------------------------



 



      Company or (iii) any claims based on any act or omission of a Releasee
which constitutes willful misconduct, gross negligence or fraud.     b.  
Release by Company. The Company, on behalf of itself and the Releasees and each
of their respective officers, directors, employees, shareholders and agents,
hereby releases, acquits and forever discharges Executive and the Releasors from
(and indemnifies them against) any and all claims, causes of actions, demands,
suits, costs, expenses and damages of whatever kind or character, whether known
or unknown, whether now existing or hereafter arising, at law or in equity, that
any Releasee may have, may have had, or may hereafter have, and that are based
in whole or in part on facts existing prior to the date of this Agreement, and
that arise out of, or relate to, the Executive’s employment with, or services
for, the Company or any of its affiliates, or the termination of such employment
or services, provided, however, that this paragraph shall not release (i) the
Company’s rights arising under or preserved by this Agreement, (ii) any claims
based on any act or omission of Executive which constitutes willful misconduct,
gross negligence or fraud or a violation of any applicable statute or regulation
or (iii) any claims to the extent that the release of such claims would be
inconsistent with a Releasees’ obligations or Executive’s obligations under
applicable law.

6.   Miscellaneous

  a.   Enforceability; Jurisdictions. Any controversy or claim arising out of or
relating to this Agreement or the breach of this Agreement that is not resolved
by Executive and the Company (or its subsidiaries or affiliates, where
applicable), other than those arising under section 6 of the Employment
Agreement, to the extent necessary for the Company (or its subsidiaries or
affiliates, where applicable) to avail itself of the rights and remedies
provided under section 6.2 of the Employment Agreement, shall be submitted to
arbitration in New York, New York in accordance with New York law and the
procedures of the American Arbitration Association. The determination of the
arbitrator(s) shall be conclusive and binding on the Company (and its
subsidiaries or affiliates, where applicable) and Executive, and judgment may be
entered on the arbitrator(s)’ award in any court having jurisdiction.     b.  
Notices. Any notice or other communication required or permitted hereunder shall
be in writing and shall be delivered personally, telegraphed, telexed, sent by
facsimile transmission or sent by certified, registered or express mail, postage
prepaid. Any such notice shall be deemed given when so delivered personally,
telegraphed, telexed or sent by facsimile transmission or, if mailed, five days
after the date of deposit in the United States mails as follows:

  (i)   If to the Company, to:         BioScrip, Inc.     100 Clearbrook Road  
    Elmsford, New York 10523       Fax: (914) 460-1661       Attention: General
Counsel

6



--------------------------------------------------------------------------------



 



      with a copy to:

      King & Spalding LLP     1185 Avenue of the Americas       New York, New
York 10036-4003       Fax: (212) 556-2222       Attention: Richard A. Cirillo

  (ii)   If to the Executive, to:         Richard H. Friedman     35 Cherry Lawn
Blvd.       New Rochelle, NY 10804

      with a copy to:

      Morrison Cohen LLP     909 Third Avenue       New York, New York 10022    
  Fax: 212-735-8708       Attention: Robert M. Sedgwick

  c.   Entire Agreement. This Agreement (and the arrangements described herein)
contains the entire agreement between the Company and Executive with respect to
the subject matter hereof and supersedes all prior agreements, written or oral,
with respect to the subject matter hereof.     d.   Waivers and Amendments. This
Agreement may be amended, superseded, canceled, renewed or extended, and the
terms hereof may be waived, only by a written instrument that expressly
identifies the applicable provision and that is signed by the Company and
Executive or, in the case of a waiver, by the party waiving compliance. No delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
of any such right, power or privilege nor any single or partial exercise of any
such right, power or privilege, preclude any other or further exercise thereof
or the exercise of any other such right, power or privilege.     e.   Governing
Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

7



--------------------------------------------------------------------------------



 



  f.   Assignment. Except as provided in this § 6(f), neither Party’s rights or
obligations under this Agreement may be assigned by such Party, and any
purported assignment by either Party in violation hereof shall be null and void.
In the event of any sale, transfer or other disposition of all or substantially
all of the Company’s assets or business, whether by merger, consolidation or
otherwise, the Company may assign this Agreement and its rights hereunder. In
the event of Executive’s death or a judicial determination of his incompetence,
references in this Agreement to Executive shall be deemed, where appropriate, to
refer to his beneficiaries, estate, executors, or other legal representative(s).
    g.   Withholding. The Company shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding required by law, but
with respect to bonus compensation shall only withhold federal taxes at the
bonus, or supplemental rate, to the extent permitted by law.     h.   Binding
Effect. This Agreement shall be binding upon and inure to the benefit of the
Company and Executive and their respective successors, permitted assigns, heirs,
executors and legal representatives.     i.   Counterparts. This Agreement may
be executed by the Company and Executive in separate counterparts, each of which
when so executed and delivered shall be an original but all such counterparts
together shall constitute one and the same instrument. Each counterpart may
consist of two copies hereof each signed by either the Company or Executive.    
j.   Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

     IN WITNESS WHEREOF, the Company and Executive have signed their names on
the date set forth below their signature.

                  EXECUTIVE:       THE COMPANY,             BIOSCRIP, INC.    
 
               
/s/ Richard H. Friedman
 
      By:   /s/ Barry A. Posner
 
   
Richard H. Friedman
          Barry A. Posner    
Dated: November 1, 2010
          EVP & General Counsel    
 
          Dated: November 1, 2010    

8